        Case 3:19-cv-00054-CDL Document 14 Filed 08/16/19 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION

WARREN COOMBS,                         *

       Plaintiff,                      *

vs.                                    *
                                                    CASE NO. 3:19-CV-54 (CDL)
JERE W. MOREHEAD and BOARD OF          *
REGENTS OF THE UNIVERSITY
SYSTEM OF GEORGIA,                     *

       Defendants.                     *


                                   O R D E R

       Warren Coombs was a student at the University of Georgia.

He claims that he was expelled from UGA without a meaningful

opportunity to be heard, in violation of the Due Process Clause

of    the   Fourteenth   Amendment    to   the      U.S.   Constitution.    He

brought this action under 42 U.S.C. § 1983 against UGA President

Jere Morehead and the Board of Regents of the University System

of Georgia.        In addition to his § 1983 claim, Coombs asserts a

state law claim for breach of contract and claims under the

Georgia constitution’s due process and equal protection clauses.

Defendants filed a motion for judgment on the pleadings (ECF No.

4).

       Coombs now agrees that he may not pursue his claims against

the   Board   of    Regents   or   Morehead    in    his   official   capacity.

Pl.’s Resp. to Defs.’ Mot. for J. on the Pleadings 8, ECF No. 8;
         Case 3:19-cv-00054-CDL Document 14 Filed 08/16/19 Page 2 of 10



see   also    Kentucky    v.    Graham,       473    U.S.    159,   165–66,     (1985)

(“Official-capacity        suits       . . .        ‘generally      represent       only

another way of pleading an action against an entity of which an

officer is an agent.’ ” (quoting Monell v. New York City Dep't

of    Soc.   Servs.,     436    U.S.    658,    690     (1978)).        Accordingly,

Defendants’ motion for judgment on the pleadings is granted as

to Coombs’s claims against the Board of Regents and Morehead in

his   official      capacity,    which    leaves       for   resolution      Coombs’s

§ 1983 claim against Morehead in his individual capacity and his

state law claims.

       As discussed below, Coombs’s §1983 claim against Morehead

individually is barred by the applicable statute of limitations,

and Morehead is entitled to judgment on the pleadings as to that

claim.       With   Coombs’s    action    now       whittled     down   to   only    his

claims under state law, the Court finds no reason for those

state law claims to be decided in federal court.                        Accordingly,

the Court declines to exercise supplemental jurisdiction over

those remaining state law claims and remands this action to the

state court from which it was removed for the final resolution

of those claims.

                                       STANDARD

       “Judgment on the pleadings is appropriate where there are

no material facts in dispute and the moving party is entitled to

judgment as a matter of law.”             Cannon v. City of W. Palm Beach,


                                          2
       Case 3:19-cv-00054-CDL Document 14 Filed 08/16/19 Page 3 of 10



250 F.3d 1299, 1301 (11th Cir. 2001).                        In deciding a motion for

judgment on the pleadings, the Court “must accept the facts

alleged in the complaint as true and view them in the light most

favorable to the nonmoving party.”                    Id.

                                  FACTUAL ALLEGATIONS

      Coombs was a student at UGA.                        In early 2016, UGA’s Equal

Opportunity     Office        (“EOO”)         received      allegations     that     Coombs

engaged in non-consensual sexual activity with two UGA students,

in   violation      of      the        school’s      Non-Discrimination       and    Anti-

Harassment Policy.            Coombs denied the allegations.                  Coombs was

suspended from UGA pending an investigation.                           By letter dated

June 10, 2016, the EOO notified Coombs that it had investigated

the allegations of misconduct and found the allegations to be

credible.     The EOO further notified Coombs that he was expelled

from UGA.      Coombs alleges that he was expelled without “any

opportunity      to        challenge          the    credibility       of   the     adverse

witnesses’ statements against him,” without being provided “any

information    relevant           to    the    alleged      act   of   misconduct,”      and

without     being     provided          “a    list   of     adverse    witnesses     and   a

summary of their testimony.”                  Compl. ¶¶ 14-16, ECF No. 1-1.

      Coombs timely appealed his expulsion to Morehead, arguing

in   part   that      he    had    not        received      adequate    process     in   the

proceeding before the EOO.                    By letter dated September 8, 2016,

Morehead denied Coombs’s appeal and upheld the expulsion.                                Id.


                                                3
        Case 3:19-cv-00054-CDL Document 14 Filed 08/16/19 Page 4 of 10



¶ 19.        The    letter      stated     that    if    Coombs       wished   to    appeal

Morehead’s         decision,        he    “may     submit        an    application        for

discretionary review” to the Board of Regents’ Vice Chancellor

for Legal Affairs “within twenty (20) calendar days from the

date of this letter.”               Compl. Ex. H, Letter from J. Morehead to

W. Coombs (Sept. 8, 2016), ECF No. 1-1 at 28.                              The letter was

addressed to Coombs at his UGA email address, which was disabled

when Coombs was suspended.                 It was not mailed to Coombs or to

his lawyer.          As a result, Coombs did not receive the letter

until January 2017.             Compl. ¶¶ 21-22; Compl. Ex. I, Letter from

B. Allen to S. Burch (Aug. 29, 2018) (“Appeal Letter”), ECF No.

1-1 at 29-30; Appeal Letter Ex. C, Text Message (Jan. 22, 2017),

ECF   No.    1-1    at    39     (forwarding       Morehead’s         September     8,   2016

letter).      More than nineteen months later, on August 29, 2018,

Coombs’s      attorney       sent    a    letter    to    Board       of   Regents’      Vice

Chancellor for Legal Affairs requesting an out-of-time appeal of

Morehead’s September 8, 2016 ruling.                      On January 7, 2019, the

Board   of    Regents’         Office    of   Legal      Affairs      declined      Coombs’s

request for review as untimely because he received notice of

Morehead’s decision in January 2017.

                                         DISCUSSION

      Defendants         argue    that     Coombs’s      § 1983       claims   are       time-

barred.       The    Court       agrees.         “The    forum    state’s      statute     of

limitations        for    personal       injury     actions        applies     to    § 1983


                                              4
      Case 3:19-cv-00054-CDL Document 14 Filed 08/16/19 Page 5 of 10



claims, which in Georgia is two years.”               Bell v. Metro. Atlanta

Rapid Transit Auth., 521 F. App’x 862, 864 (11th Cir. 2013) (per

curiam) (citing Lovett v. Ray, 327 F.3d 1181, 1182 (11th Cir.

2003) (per curiam)); accord O.C.G.A. § 9-3-33.                     The statute of

limitations begins to run when “the facts supporting the ‘cause

of action are apparent or should be apparent to a person with a

reasonably      prudent   regard   for       his   rights.’”         Id.     (quoting

Lovett, 327 F.3d at 1182).

    Here, it should have been apparent to Coombs by January 22,

2017 that he had been expelled from UGA and that Morehead had

upheld the expulsion.        At that time, Coombs knew what process he

had received during the proceedings.               And, it was apparent from

Morehead’s      letter      that   if    Coombs       wanted       to      pursue    a

discretionary review with the Board of Regents’ Office of Legal

Affairs,   he    should   submit   an    application        within      twenty     days

after receiving Morehead’s letter.             When he failed to do so, the

expulsion decision became final.              Coombs, however, argues that

his procedural due process claim was not ripe until he received

notice that the Office of Legal Affairs rejected his request for

an out-of-time appeal, which was made more than nineteen months

after he received notice that Morehead upheld his expulsion and

gave him twenty days to appeal to the Board of Regents’ Vice

Chancellor   for    Legal    Affairs.        Coombs   did    not     point    to    any

authority suggesting that his procedural due process claim did


                                         5
         Case 3:19-cv-00054-CDL Document 14 Filed 08/16/19 Page 6 of 10



not accrue until after he decided to seek an out-of-time appeal

or that a plaintiff can, by delaying pursuit of state remedies

or by declining to pursue them altogether, delay accrual of his

procedural due process claims.

       Coombs argues that the Eleventh Circuit held in Cotton v.

Jackson, 216 F.3d 1328 (11th Cir. 2000) (per curiam) that a

procedural due process claim does not accrue until it is shown

that the plaintiff has no adequate state remedies.                  That is not

what the Eleventh Circuit held.               Rather, the Eleventh Circuit

held that the district court erred in denying the defendant’s

motion     for   summary   judgment   because     the   plaintiff    failed   to

state a procedural due process claim on the merits since the

plaintiff failed to show that no adequate state remedies were

available to remedy the alleged procedural deprivations.                      Id.

The    Eleventh    Circuit    emphasized      that   the   “inadequate     state

procedures” rule “is not an exhaustion requirement.”                     Id. at

1331 & n.2.       The Eleventh Circuit acknowledges that it has sown

confusion by stating that procedural due process claims do not

become “complete” or “ripe” until the state refuses to provide

due process.      Horton v. Bd. of Cty. Comm’rs of Flagler Cty., 202

F.3d 1297, 1301 (11th Cir. 2000).              The Eleventh Circuit stated

that   these     were   “unfortunate”       analogies   and   emphasized    that

procedural due process claims dismissed as “incomplete” were not

unripe; instead, they failed on the merits because state law


                                        6
      Case 3:19-cv-00054-CDL Document 14 Filed 08/16/19 Page 7 of 10



provided an adequate remedy.             Id.     Furthermore, at least one

panel of the Eleventh Circuit has concluded that a plaintiff’s

procedural due process claims accrued when he knew all of the

relevant facts as to that claim.                Bell, 521 F. App’x at 865

(finding    that    the    plaintiff’s       procedural    due   process     claim

accrued when he resigned without a name clearing hearing after

learning    that    his    employer    recommended        termination   of    his

employment for helping a coworker make unauthorized equipment

purchases).         Accordingly,      the      Court   finds     that   Coombs’s

procedural due process claim accrued when the expulsion decision

became final, which happened in mid-February 2017 because Coombs

received Morehead’s letter by January 22, 2017 and did not seek

a discretionary review by the Board of Regents’ Vice Chancellor

for Legal Affairs within twenty days.1                 He did not file this

action until more than two years later, on April 17, 2019.

     Coombs argues that even if his procedural due process claim

accrued    when    his    expulsion   became     final    (after   he   received

Morehead’s letter and failed to file a timely application for

discretionary review), the statute of limitations for that claim

1
  Had Coombs filed a valid application for discretionary review, his
expulsion would not have been final—and any procedural due process
claim would not have accrued—until he received a final decision from
the Office of Legal Affairs.    But, he did not seek a discretionary
review until nineteen months after he received Morehead’s letter, and
Coombs’s request for an out-of-time appeal was denied because he
waited so long to make the request.    The Court does not understand
Coombs to be making any claim that his due process rights were
violated when the Office of Legal Affairs denied his request for an
out-of-time appeal.


                                         7
        Case 3:19-cv-00054-CDL Document 14 Filed 08/16/19 Page 8 of 10



was tolled under O.C.G.A. § 9-3-99.                Under that statute, the

“running of the period of limitations with respect to any cause

of action in tort that may be brought by the victim of an

alleged crime which arises out of the facts and circumstances

relating to the commission of such alleged crime committed in

this state shall be tolled from the date of the commission of

the alleged crime or the act giving rise to such action in tort

until the prosecution of such crime or act has become final or

otherwise terminated.”        O.C.G.A. § 9-3-99.         Coombs argues that

he is the victim of a crime that arises out of the facts giving

rise    to   this   action    because       he   “was   falsely   accused   of

committing a crime” by the two accusers in January and February

2016.    Pl.’s Surreply Br. 6, ECF No. 13.

       Coombs contends that the statute of limitations was tolled

until June 5, 2018, which is the date the State filed a Notice

of Dismissal of Warrants ending his criminal prosecution for

rape and aggravated sodomy.         Compl. Ex. E, Notice of Dismissal

of Warrants, ECF No. 1-1 at 65.             Coombs did not, however, allege

or present any evidence that his accusers were ever prosecuted

for making a false report.         Thus, to the extent that Coombs is

attempting to argue that O.C.G.A. § 9-3-99 tolled the limitation

period until January or February 2018—the expiration date for

the misdemeanor offense of false report—the Georgia Court of




                                        8
         Case 3:19-cv-00054-CDL Document 14 Filed 08/16/19 Page 9 of 10



Appeals     has    rejected       that      interpretation            of   the    statute.2

Instead, the Georgia Court of Appeals concluded that O.C.G.A. §

9-3-99     only    tolls        the    statute         of   limitation           while   the

prosecution       is    pending,      not     until     the      expiration       date   for

prosecution of the alleged offense.                     See Forbes v. Smith, 790

S.E.2d 550, 552 (Ga. Ct. App. 2016) (finding that the limitation

period for the defendant’s uniform traffic citation tolled the

statute of limitations for the plaintiff’s personal injury claim

only until the uniform traffic citation was terminated, even

though prosecution could have recommenced under a new uniform

traffic citation).         Accordingly, O.C.G.A. § 9-3-99 did not toll

the statute of limitations for Coombs’s claims.

                                       CONCLUSION

      For the reasons set forth above, Defendants’ motion for

judgment     on   the    pleadings       is    granted      as   to    all   of    Coombs’s

claims against the Board of Regents and Morehead in his official

capacity.         Coombs’s      § 1983        claims    against        Morehead     in   his

individual capacity are also dismissed.                       The § 1983 claims were

the only claims over which this Court had original jurisdiction.

The Court declines to exercise supplemental jurisdiction over

the   remaining         state    law     claims        against        Morehead      in   his

individual capacity.            See 28 U.S.C. § 1367(c)(3).                  Accordingly,

2 Under O.C.G.A. § 16-10-26, it is a misdemeanor for a person to give a
false report of a crime to a law enforcement officer or agency of the
state.   And, under O.C.G.A. § 17-3-1(e), prosecution of misdemeanors
must be commenced within two years after the commission of the crime.


                                               9
     Case 3:19-cv-00054-CDL Document 14 Filed 08/16/19 Page 10 of 10



this action is remanded to the Superior Court of Clarke County,

Georgia, for the resolution of Coombs’s state law claims.

    IT IS SO ORDERED, this 16th day of August, 2019.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   10
